                          Case 19-16638-SMG   Doc 71   Filed 08/06/20     Page 1 of 3




         ORDERED in the Southern District of Florida on August 5, 2020.




                                                       Scott M. Grossman, Judge
_____________________________________________________________________________
                                           United States Bankruptcy Court



                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        www.flsb.uscourts.gov

         In re:

         Otis J. McDuffie, Sr.,                         Case No. 19-16638-SMG

               Debtor.                                  Chapter 11
         ___________________________________/

               ORDER TO SHOW CAUSE WHY CASE SHOULD NOT BE DISMISSED

                  This matter came before the Court sua sponte. On June 10, 2020, the Court

         conducted a status conference in the Chapter 11 case of Otis J. McDuffie, Sr., a/k/a

         Otis J. McDuffie (the “Debtor”). After hearing from counsel for the Debtor and the

         Office of the United States Trustee, the Court entered an order concluding the status

         conference and setting a Chapter 11 plan deadline of July 31, 2020.1

                  This case has been pending since May of 2019. And as of the date of entry of

         this Order to Show Cause Why This Case Should Not be Dismissed, the Debtor has



         1   ECF No. 64
              Case 19-16638-SMG         Doc 71     Filed 08/06/20    Page 2 of 3




not yet filed his Chapter 11 plan. Further, on July 30, 2020, the Lender2 filed its

Motion for Relief from the Automatic Stay.3 The Motion for Relief from the Automatic

Stay is scheduled to be heard on August 25, 2020 at 1:30 p.m.4

       In light of the Debtor’s failure to file a Chapter 11 plan by July 31, 2020 as

ordered, the lack of prosecution of this case, and the pending Motion for Relief from

the Automatic Stay, it appears this Chapter 11 case should be dismissed. It likewise

appears that good cause exists to shorten the 21 days’ notice required under

Bankruptcy Rule 2002, for those same reasons. Accordingly, it is

       ORDERED:

       1.     A hearing to show cause why this chapter 11 case should not be

dismissed will be held telephonically before the Honorable Scott M. Grossman on

August 25, 2020, at 1:30 p.m., via CourtSolutions5 (the “Show Cause Hearing”).

       2.     The 21 days’ notice period under Bankruptcy Rule 2002 is hereby

shortened.

       3.     Any interested party may be heard at the Show Cause Hearing.

       4.     Any objections to dismissal of this case not raised at or before the Show

Cause Hearing will be waived.


                                             ###



2 Wilmington Trust, National Association, as Successor Trustee to Citibank, N.A., as Trustee for

Bear Stearns Alt-A Trust, Mortgage Pass-Through Certificates, Series 2006-4 (the “Lender”).
3 ECF No. 68
4 ECF No. 69
5
  Appearances for CourtSolutions may be arranged online at www.court-solutions.com/SignUp or by
telephone at (917) 746-7476.

                                               2
            Case 19-16638-SMG       Doc 71     Filed 08/06/20   Page 3 of 3




Copies furnished to:

All interested parties by the Clerk of Court




                                          3
